                                                                                Case 3:18-cv-07354-WHA Document 168 Filed 11/06/19 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   ALICIA HERNANDEZ, EMMA WHITE,
                                                                         11   KEITH LINDNER, TROY FRYE, COSZETTA                             No. C 18-07354 WHA
United States District Court




                                                                              TEAGUE, IESHA BROWN, RUSSELL and
                                                                              BRENDA SIMONEAUX, JOHN and YVONNE
                               For the Northern District of California




                                                                         12   DEMARTINO, ROSE WILSON, TIFFANIE                               ORDER RE MOTION FOR
                                                                         13   HOOD, GEORGE and CYNDI FLOYD,                                  CLASS CERTIFICATION AND
                                                                              DEBORA GRANJA, and DIANA TREVINO,                              MOTION TO EXCLUDE
                                                                         14   individually and on behalf of all others similarly             FOLLOWING HEARING
                                                                              situated,
                                                                         15                  Plaintiffs,
                                                                         16     v.
                                                                         17   WELLS FARGO BANK, N.A.,
                                                                         18                  Defendant.
                                                                         19                                                        /
                                                                         20
                                                                         21          In this putative class foreclosure action, plaintiffs move for class certification. Given

                                                                         22   plaintiffs’ deficient briefing of their class certification motion and the reasons stated on the

                                                                         23   record, the motion is DENIED without prejudice to allow for fresh briefing. The corresponding

                                                                         24   motion to exclude Dr. Kilpatrick’s opinion is also DENIED without prejudice. Plaintiffs shall file

                                                                         25   their new motion for class certification BY NOVEMBER 21 AT NOON on a 49-DAY TRACK.

                                                                         26   Plaintiffs should be cognizant of the previous deficiencies in their briefing and proposed trial

                                                                         27   plan in drafting this motion.

                                                                         28
                                                                                Case 3:18-cv-07354-WHA Document 168 Filed 11/06/19 Page 2 of 2



                                                                          1          Before the motion is even filed, however, plaintiffs must pay $10,000 to counsel for
                                                                          2   defendant to reimburse them for the costs associated with having to re-brief this new motion.
                                                                          3   Any remaining costs associated with re-briefing, if any, shall be paid at a later date.
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                              Dated: November 6, 2019.
                                                                          6
                                                                                                                                    WILLIAM ALSUP
                                                                          7                                                         UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                2
